Citation Nr: 0825471	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-36 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk




INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1953.
This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a June 2006 rating decision of the RO.  


FINDINGS OF FACT

1.  The veteran is currently shown to have bilateral hearing 
loss that as likely as not is due to exposure to acoustic 
trauma during his active service.

2. The veteran is currently shown to have tinnitus that as 
likely as not is due to exposure to acoustic trauma during 
his active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
bilateral hearing loss disability is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.385 (2007).

2.  By extending the benefit of the doubt to the veteran, his 
tinnitus is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claim Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5106, 5107, 5126) became law.  The regulations 
implementing the VCAA provisions have since been published.  
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein-below, the Board 
finds that further discussion of VCAA is not required.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be granted for hearing loss when the 
threshold for any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; the threshold at 
three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has determined that, for 
tinnitus, the veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  As such the veteran's lay 
contentions as to tinnitus represent competent evidence.  

The Board notes that the veteran's service medical records do 
not indicate complaints or findings of hearing loss.  A 
whispered voice test given upon entrance and separation 
showed both ears to be normal.  However, no pure tone 
audiological testing was performed, however, as is required 
to determine disability for impaired hearing.  38 C.F.R. 
§ 3.385.  
 
Subsequent to service, in an April 2005 VA treatment record, 
the veteran reported suffering from hearing loss and 
"rushing" tinnitus for ten years.  On his original claim, 
the veteran stated that he had suffered from tinnitus since 
1990.  In a May 2005 VA treatment record the veteran reported 
decreased hearing and constant tinnitus in both ears.  In 
addition, he denied occupational noise exposure.

In a February 2006 private examination the veteran was 
diagnosed with sensorineural hearing loss in both ears 
associated with voiceless speech sounds and difficulty 
hearing in noisy and distant environments.

In May 2006 the veteran received a VA hearing examination.  
The veteran stated that he had trouble hearing in noisy 
environments, from a distance, the TV, and his wife when she 
was not facing him.  The veteran also reported being exposed 
during service to howitzer gunfire as a radio operator.  The 
veteran stated that he could not wear hearing protection 
because of his duties as a radio operator.  The veteran also 
reported intermittent occupational noise exposure during his 
fifty years at a printing plant.

The examination results showed decibel losses of 25, 35, 35, 
35, and 33 in the requisite frequencies with a discrimination 
ability of 96 percent in the right ear and decibel losses of 
25, 30, 30, 35, and 30 in the requisite frequencies with a 
discrimination ability of 100 percent in the left ear.  

These results meet the criteria for hearing disability in 
accordance with the provisions of 38 C.F.R. § 3.385.  

The examiner concluded that the veteran suffered from mild 
bilateral high frequency sensorineural hearing loss and 
tinnitus.  The examiner also noted that whispered voice 
testing does not preclude the existence of high frequency 
hearing loss.  The examiner opined that the veteran's hearing 
loss and tinnitus were likely the result of noise exposure.

As stated on the veteran's DD Form 214, the veteran served as 
a field radio operator.  The veteran has stated that in this 
capacity, he was exposed to howitzer gunfire during training 
that damaged his hearing.  While the veteran's personnel 
records are unavailable to verify this account, the veteran 
is capable of testifying to his personal experience while in 
service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience and such evidence is competent if it 
is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

Given its review of the record, the VA examiner's opinion 
that the veteran's current disorder is the result of some 
kind of noise exposure, and the imperfect evidence regarding 
the veteran's post-service occupational noise exposure, the 
Board finds the evidence in this case to be in relative 
equipoise in showing that the veteran has current bilateral 
hearing disability and tinnitus that as likely as not are due 
to noise exposure during his period of active service.

By extending the benefit of the doubt to the veteran, service 
connection for bilateral hearing loss and tinnitus are 
warranted.  


ORDER

Service connection for a bilateral hearing loss is granted.

Service connection for tinnitus is granted.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


